DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 19th, 2021 has been entered. Claims 12-13, 21 and 26 have been amended. Claim 20 has been canceled. Claims 12-19 and 21-26 remain pending. Applicant’s amendments to the claims overcome each objection previously set forth in the Non-Final Office Action mailed July 20th, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the lever" in line 14.  There is insufficient antecedent basis for this limitation in the claim, as two different levers have been recited previously in the claim. 
Claims 13-19 and 21-26 are rejected as they are dependent upon previously rejected claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sauser et al. (US 2008/0041984) in view of Dunn (EP 2664492). 
Regarding claim 12, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), comprising: 
a side wall (Fig. 1 #112 side walls) in part bounding a hopper chamber (Fig. 1 #110); 
a wall extension (Fig. 1 #118) pivotably connected to the side wall (Paragraph 0042 lines 9-13); 
an erection aid (Fig. 25 #2500, 2502, 2504) configured to move the wall extension between a downfolded transport position (Paragraph 0109 lines 1-4) and an erected working position (Paragraph 0109 lines 1-5), the erection aid including: 
an actuator (Fig. 25 #2500); 
a pivotably mounted lever (Fig. 25 #2502) connected to the actuator (Fig. 25 #2500); 
and a compensating lever (Fig. 25 #2504) pivotably connected to the pivotably mounted lever (Fig. 25 #2502) and pivotably connected to the wall extension (Fig. 25 #118); and 
a holder (Fig. 25 triangular shaped feature which couples #2502 and #2510 to hopper #112) arranged on a part of the hopper fixed relative to the sidewall (Fig. 25 triangular shaped feature coupling #2502 and #2510 shown fixed below #112);
wherein the actuator (Fig. 25 #2500) is pivotably coupled to the holder (Fig. 25 #2500 is pivotably coupled to #2510, which is pivotably coupled to triangular shaped holder below hopper #112); and 

Sauser et al. (US 2008/0041984) lacks teaching two holders arranged at a distance apart from each other on the side wall or a part of the hopper fixed relative to the side wall; wherein the actuator is arranged between the two holders and is pivotably mounted on the two holders; and wherein the lever is pivotally mounted at a hinge point to at least one of the two holders. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) comprising: two holders (Fig. 3A #23) arranged at a distance apart from each other (Fig. 3A #23 on either side of #32) on the side wall or a part of the hopper fixed relative to the side wall (Paragraph 0018 lines 1-8); wherein an actuator (Fig. 3A #32) is arranged between the two holders and is pivotably mounted on the two holders (Paragraph 0022 lines 1-7); and wherein a linkage mechanism (Fig. 4B #36) is pivotally mounted at a hinge point (Fig. 4B #P) to at least one of the two holders (Fig. 3A #23, Paragraph 0023 lines 4-12). Dunn states that the two supports (holders) are fixed to a base structure to allow other supports to pivotally couple to the base (Paragraph 0018 lines 5-8). Additionally, Dunn explains that it is advantageous for the linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include two holders on the side wall, wherein the actuator is arranged between and pivotally mounted to the two holders, and a lever is pivotally mounted to the two holders as taught by Dunn (EP 2664492) in order to fixably support the wall extensions as they are extended, and provide a secure location for the erection aid while the apparatus is in a transport position. 
Regarding claim 13, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 

the actuator (Fig. 25 #2500) is connected to the first arm (Fig. 25 #2510, 2502) and the first arm (Fig. 25 #2510, 2502) remains coupled to the holder (Fig. 25 triangular shaped feature coupling lever #2502 and pivot pin #2510 to hopper #112) as the wall extension (Fig. 1 #118) is moved between the downfolded transport position and the working position (Paragraph 0109 lines 1-5); and 
the compensating lever (Fig. 25 #2504) is connected to the second arm (Fig. 25 #2504, #2606 form arm). 
Sauser et al. (US 2008/0041984) lacks teaching two holders, as mentioned previously regarding claim 12, and therefore lacks the first arm remaining between two holders as the wall extension is moved between the downfolded transport position and the working position. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) comprising: two holders (Fig. 3A #23), wherein a first arm (Fig. 4A #40, #42) remains between the two holders as the wall extension (Fig. 3A #19A) is moved between the downfolded transport position (Fig. 4C #19A) and the working position (Fig. 4A #19A). 
As stated previously regarding claim 12, Dunn states that the two supports (holders) are fixed to a base structure to allow other supports to pivotally couple to the base (Paragraph 0018 lines 5-8). Dunn also explains that it is advantageous for the linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the first arm remaining between two holders as the wall extension is moved between the downfolded transport 
Regarding claim 14, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
the compensating lever (Fig. 25 #2504) is connected to the pivotably mounted lever (Fig. 25 #2502) and to the wall extension (Fig. 25 #118) at pivot points (Fig. 25 #2506, 2508) forming a first half-line (Fig. 25 between #2506 and #2508), and the pivotably mounted lever (Fig. 25 #2502) is connected to the actuator (Fig. 25 #2500) and to the compensating lever (Fig. 25 #2504) at pivot points (Fig. 25 #2508, 2510) forming a second half-line (Fig. 25 between #2510 and #2508), and in the erected working position of the wall extension (Fig. 25, left side) the first half-line (Fig. 25 between #2506 and #2508) and the second half-line (Fig. 25 between #2510 and #2508) enclose an angle facing toward the hopper chamber (Fig. 25 #112) in a range of from 180 degrees to 150 degrees (Fig. 25 angle of 180 degrees shown). 
Regarding claim 15, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of from 180 degrees to 170 degrees (Fig. 25 angle of 180 degrees shown). 
Regarding claim 16, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
the compensating lever (Fig. 25 #2504) is connected to the pivotably mounted lever (Fig. 25 #2502) and to the wall extension (Fig. 25 #118) at pivot points (Fig. 25 #2506, 2508) forming a first half-line (Fig. 25 between #2506 and #2508), and the pivotably mounted lever (Fig. 25 #2502) is connected to the actuator (Fig. 25 #2500) and to the compensating lever (Fig. 25 #2504) at pivot points (Fig. 25 #2508, 2510) forming a second half-line (Fig. 25 between #2510 and #2508), and in the erected working position of the wall extension (Fig. 25, left side) the first half-line (Fig. 25 between #2506 and #2508) and the second half-line line (Fig. 25 between #2510 and #2508) enclose an angle facing toward the hopper chamber of greater than 180 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 17, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of between 180 degrees and 210 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 18, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein the angle is in a range of between 180 degrees and 190 degrees (Paragraph 0110 lines 5-12). 
Regarding claim 19, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), wherein: 
in the erected working position of the wall extension (Fig. 25, #118 left side) the compensating lever (Fig. 25 #2504) or the pivotably mounted lever (Fig. 25 #2502) bears against a stop (Fig. 25 #2512) of the wall extension or of the side wall (Paragraph 0110 lines 4-7).
Regarding claim 21, Sauser et al. (US 2008/0041984) lacks teaching a hopper wherein: the two holders are configured as stiffening ribs connected to an outer side of the side wall or the part of the hopper fixed relative to the side wall. 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein: the two holders (Fig. 3A #23) are configured as stiffening ribs (Paragraph 0017 lines 6-7) connected to an outer side of the side wall or the part of the hopper fixed relative to the side wall (Paragraph 0018 lines 1-8). Dunn states that the two supports (holders) may take any suitable structural form which may be fixed to a base structure to allow other supports to pivotably couple to the base (Paragraph 0018 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the two holders configured as stiffening ribs as taught by Dunn (EP 2664492) in order to fixably support the wall extensions as they are extended. 
Regarding claim 22, Sauser et al. (US 2008/0041984) lacks teaching a hopper further comprising: two fastening portions arranged at a distance apart from each other on the wall extension; 
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) comprising: two fastening portions (Fig. 3A #25) arranged at a distance apart from each other (Fig. 3A #25 on either side of #32) on the wall extension (Fig. 3A #19A); and wherein the linkage mechanism (Fig. 4B #36), which comprises features that provide the same function as the compensating lever, is arranged between the two fastening portions (Fig. 3A #25) and is pivotably mounted on the two fastening portions (Paragraph 0035 lines 1-8). Dunn states that the fastening portions are configured to be pivotable with respect to the base structure to accurately move the wall extension (Paragraph 0018 line 7-Paragraph 0019 line 4). Dunn also explains that it is advantageous for the fastening portions and linkage mechanism to be located between two supports (holders) (Paragraph 0023 lines 8-16), as this contributes to minimizing the overall dimensions of the apparatus when in a transport position (Paragraph 0015 lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include two fastening portions as taught by Dunn (EP 2664492) in order to reliably extend and retract the wall extension while maintaining minimal overall dimensions of the apparatus when in a transport position. 
Regarding claim 23, Sauser et al. (US 2008/0041984) lacks teaching a hopper wherein: the two fastening portions are configured as stiffening ribs connected to an outer side of the wall extension.
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15) wherein: the two fastening portions (Fig. 3A #25) are configured as stiffening ribs (Paragraph 0017 lines 6-7) connected to an outer side of the wall extension (Fig. 3A #19A). Dunn states that the two fastening portions may take any suitable structural 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include the two fastening portions configured as stiffening ribs as taught by Dunn (EP 2664492) in order to more reliably support the wall extensions as they are extended. 
Regarding claim 24, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), further comprising: 
a securing element (Fig. 25 Modified) including a first end (Fig. 25 Modified) connected to the wall extension (Fig. 25 Modified) and a coupling end (Fig. 25 Modified) configured to be connected to the side wall (Fig. 25 Modified) or a part of the hopper fixed relative to the side wall to form a supporting connection (Fig. 25 Modified) between the wall extension and the side wall. 


    PNG
    media_image1.png
    396
    587
    media_image1.png
    Greyscale

Figure 25 - Modified
Regarding claim 25, Sauser et al. (US 2008/0041984) teaches a hopper (Fig. 1 #112), further comprising: 

a second wall extension (Fig. 25 #118 right side) connected to the second side wall.
Regarding claim 26, Sauser et al. (US 2008/0041984) lacks teaching a hopper, further comprising: a rear wall in part bounding the hopper chamber; and a rear wall extension pivotably connected to the rear wall, the rear wall extension having a downfolded transport position and an erected working position, wherein in the erected working position the rear wall extension has a lesser height than does the wall extension of the side wall in its erected working position.
Dunn (EP 2664492) teaches a hopper (Fig. 2 #15), further comprising: a rear wall in part bounding the hopper chamber (Paragraph 0015 lines 11-16); and a rear wall extension (Fig. 2 #19C) pivotably connected to the rear wall (Paragraph 0015 lines 11-16), the rear wall extension having a downfolded transport position and an erected working position (Paragraph 0041 lines 7-9), wherein in the erected working position the rear wall extension could have a lesser height than the wall extension of the side wall in its erected working position (Paragraph 0021 lines 1-10). Dunn states that the wall extensions may be in an unfolded state, a folded state or any state in between. The height of each wall extension would be an obvious design decision by an operator depending on the application. Dunn teaches a rear wall extension which may be configured to extend the opening of the hopper while still minimizing the overall dimensions of the hopper when in the folded position (Paragraph 0015 lines 3-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauser et al. (US 2008/0041984) to include a rear wall extension connected to a rear wall of the hopper as taught by Dunn (EP 2664492) in order to maximize the . 
Response to Arguments
Applicant's arguments filed October 19th, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Dunn (EP 2664492) teaches a folding mechanism for extending a side wall of a hopper (Paragraph 0004-0005), wherein the folding mechanism is driven by a linear actuator to pivot a wall extension from a working position to a transport state (Paragraph 0021-0022). Dunn teaches a link mechanism which is driven by the actuator to pivot the wall extension (Paragraph 0023). Link mechanisms and lever mechanisms are well-known mechanical systems used to apply force by moving a rigid mechanism about a pivot or joint. Therefore, a person having ordinary skill in the art would have found motivation to combine the apparatus as taught by Sauser et al. (US 2008/0041984) with the apparatus as taught by Dunn (EP 2664492). 
Regarding the applicant’s argument that neither Sauser nor Dunn show or suggest the combination of pivotally mounting the lever to at least one of the holders, the Examiner would like to clarify that while Sauser's lever (#2502) is mounted to the hopper by a separate bracket arrangement, the actuator (#2500) is coupled to the bracket arrangement through element #2510 (See Fig. 25). Dunn . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        

/M.K.D./Examiner, Art Unit 3653